Citation Nr: 1410203	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-49 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Teresa Meagher, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION


The Veteran had active service in the Air Force from October 1970 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is remanded to the RO.  


REMAND

The claim for service connection for hearing loss was denied because audiometric testing of record did not show a current hearing loss by VA standards.  See 38 C.F.R. § 3.385 (2013); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999) (finding that service connection evidence of current disability).  However, subsequent to the hearing before the Board in January 2012, private medical records were submitted into the record with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, along with waiver of RO jurisdiction.  This evidence shows evidence of a hearing loss disability in the left ear for VA purposes.  Moreover, the audiometric testing at service separation revealed a threshold level in the left ear at 4,000 Hertz of 20 decibels, which is 10 decibels higher than at the April 1973 in-service audiometric testing and 20 decibels higher than at service entrance.  A shift in auditory thresholds during service should be evaluated to determine whether any such shift represents the early onset of hearing loss.  Thus, in light of the recently submitted evidence, a new VA examination must be conducted.  

Moreover, the Veteran is claiming service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to POW experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39843 (2010).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  In light of the revised regulatory revision, a psychiatric examination of the Veteran is needed.  

Accordingly, the case is remanded for the following action:

1.  Return the claims file with the additional evidence to the examiner that conducted the June 2009 VA audiology evaluation for an addendum to the opinion rendered at that time.  If the examiner that conducted the June 2009 audiology evaluation is not available, the addendum must be provided by another qualified examiner.  The examiner must review the claims file and any electronic records.  The matter of whether any additional physical examination or audiometric testing is needed is left to the discretion of the examiner.  An opinion must be rendered, based on all the evidence of record, to include consideration of any shift in threshold levels in either during service, as to whether any degree of hearing loss or tinnitus, or both, is related to the Veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must send the Veteran a letter that provides notice of the amended regulation with regard to PTSD. 38 C.F.R. § 3.304(f)(3).

3.  The Veteran must be afforded a VA psychiatric examination to determine whether any psychiatric disorder found is related to his military service.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The claims file and all electronic records must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  After a review of the claims file, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether the psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein. 

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation. The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist. The report prepared must be typed.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 

5.  The RO must ensure that all requested action has been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

